Citation Nr: 0623383	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  99-01 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for claimed 
hypothyroidism, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for claimed alopecia 
totalis, with brittle nails, to include as due to an 
undiagnosed illness.  




REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from August 1986 to 
September 1992, with service in Southwest Asia from October 
1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision issued 
by the RO.  

In July 2002, the Board denied the veteran's claim of service 
connection for hypothyroidism, while deferring action on the 
claim for service connection for alopecia totalis pending 
additional development.    

Subsequently, in June 2003, the United States Court of 
Appeals for Veterans Claims (Court) granted a joint motion of 
the veteran and the Secretary of Veterans Affairs (Secretary) 
to vacate the July 2002 Board decision and remand the matter 
back to the Board.  

In October 2003, the Board remanded the issue of service 
connection for alopecia totalis, with brittle nails, back to 
the RO in order to cure a procedural defect.  

Also, in December 2003, the Board remanded the issue of 
service connection for hypothyroidism back to the RO, 
pursuant to the June 2003 Court order.  

The Board denied both of the veteran's claims in a December 
2004 decision.  The veteran also appealed this decision, and, 
in March 2006, the Court granted a joint motion of the 
veteran and the Secretary to vacate the December 2004 Board 
decision and remand the matter back to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  



REMAND

In the remands issued in October and December of 2003, the 
Board requested VA examinations and etiology opinions 
concerning the veteran's two claimed disorders.  

Subsequently, the RO received a series of medical opinions, 
dated from April to June of 2004, indicating that any 
conclusions regarding the etiology of the veteran's claimed 
disorders would be based on unfounded speculation.  

In the February 2006 Joint Motion, the veteran and the 
Secretary indicated that these medical opinions "[did] not 
fully address the questions posed by the Board" on remand.  

Consequently, the Board finds that the veteran's claimed 
disorders, and their respective etiologies, will need to be 
addressed on a repeat VA examination.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claims.  The 
letter must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the etiology and 
nature of his claimed hypothyroidism and 
alopecia totalis, with brittle nails.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide a 
diagnosis corresponding to the veteran's 
claimed hypothyroidism.  If present, the 
examiner should then provide an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the disorder is 
etiologically related to the veteran's 
period of active service.  

The examiner should also provide a 
diagnosis corresponding to the veteran's 
alopecia totalis, with brittle nails.  If 
present, the examiner should first note 
whether this disorder clearly and 
unmistakably preexisted service.  If so, 
the examiner must provide an opinion as 
to whether it is at least as likely as 
not that such disorder underwent a 
permanent worsening in service, beyond 
natural progression.  If the disorder is 
not found to have clearly and 
unmistakably preexisted service, the 
examiner must provide an opinion as to 
whether it is at least as likely as not 
that such disorder was first manifest in 
service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

The Board notes that the RO may, if 
deemed necessary, afford the veteran 
multiple examinations to address each 
claimed disorder individually.  This 
matter is left up to the discretion of 
the RO.  

3.  After completion of the above 
development, the veteran's claims of 
service connection for hypothyroidism and 
alopecia totalis, with brittle nails, 
both to include as due to an undiagnosed 
illness, should be readjudicated.  

If the determination of either claim 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  



